7
                            OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                                   AUSTIN
aLC*LD      c. MANN
lvT.“la..    e.*r.ri   .=




                  Xonorabls Sidney Lathsm
                  +3earstpry or“8tate
                  AUtdn, Tarsa
                  Dear 3lrr




                                                         led 1 ts trenahisa tex
                                                         , 1937, 1938, 1939, 19&Q
                                                      d has paid the mount qP
                                                       to be due by. asah of suah
                                                    y the aorgotstion.~
                                         aent hss .mds .asscsomnts    of
                                         8 for uoah of t&a itbova aentionad
                                    upOn   infOrasti@n    Contsined in the
                                    rts end other f-sate lurnished to this
                       Department  by t&s ooetpsng, whiah additional     assess-
                       sents the goqmxy aonE-Jide ere unsutbo~ized for
                       cm880118hereinafter         shown.
                          *At various tines~ tha co-:pany hns aold asrtalti
                       of its theaters to vsrims    purchns5?8, rmceisiag
                       9 am811 dowd pagiatnt and prodseory    notes reprssent-
                       lng the balmae of the purohsse somy.        The notsa   I

      5,”
ilonorsbls      Sidney   La thsm,   Fsgs   2




     ms sscurcrd by c&e property   ~014, but suah
     ssocxity  is zot mcl~lsivc,  s-.4 th. notes ris
     3 jW3FSOAll Gbli~StiOA Of tb8 SHl!C5F. mphs
     aoapony :eprescnts,  howevur, th3t the makers
     of the notes ars othervlae   unable 8s ?RJ the
     notes  and t!mtt, as ZYprsctlcal   sisttrt,      it   will
     be ftZu8d to look aohly      to the pwpartr          sold    to
     ~KIOUF~ the gayseat of the dsfcrrrd         purohssr
     prioe.   The 00,3pny rurthrt rspras?atr that              tb6’
     talus of the paparty sold is rar 1m1 than the
     Sacs *aPa8 0S t&o puroharr    6oncy aotrs rsse~red
     tberaior,    and that St never 8x.psat8 $0 rwlfse
     the  faar r3lue of the notes sod the resulting
     large profita    Ebst woald b* rarlized    If tha
     notes war6 ~alil ia full;   that ultlmtely       it
     erpsats   to  ba roro4a to rspossasa the propsrty
     sold at thslr aotcul o&m which Is apqrnaiably
     leas thsn tbrl 9ur0hasa’aonq7   notas   raaaired    therefor,
     all of whloh 10 olslaad will result      in a aubraantisl
     loss to the cornpay cmparad TV the prnsant book
     v’aln3 3f tbd AOt.CfS.
          '%a umpmay la& tolZowed  the pmotico   af i iUlna
    Its  franahina tax r4~abr'o?~showln&~fhe    ditf4ranocl:-:
    in the a~ou&t (Iotually ~&aid CICLthe notea ~ond:.ths     “,
    Sacs vslue of the lrotss 53 ‘tmkerlized    pWflt#.         .,
    In aoaputing its tax for the above motioned       years,
    the conpany has never included them it%iae of ‘un-
    raalitad   proffts’ as tiroblr itsm md hes raid no
    taxrs thereon upoi~ tba tbrory   that 11k~ %edrrrl
    Inoii~e tax, It vms not taxable until aotuelly
    rrccivzd.
          *This year t&s Franchise ‘lkx 3ivpiaion ot this
    3epartmmt   aale a~ adsaa8ma~t on sll suah ltsas Of
    ~uilrmlized   profits*    so shown xl tha cwrant rapart
    amI all prior raportr, for the rears 4bOQ8 mentioned,
    such additional     8sassRLnants %mXmSln~: to ,!Statal fCW
    811 years fro&x 1936 to 1943, both inclusive,   o? $7&00,
    These addlticmal  aeaessamats were -de    by this !Je~art-
    mnt on the theory thnt ’ unrealized     potits*  repra-
    snnted by gra~~Lmory notst areated   a surplus t3 the
    6xtmC of the fras valua 0C ths notes 3,s rep:crted
    by th* omqany, end thnt, this Ceporkwnt was snthorized,
    if not re~ulred,  to aoaapt the valum of ths notes
    BS shown on ths  rsport,  VB being wltbout zwens 9r
    Qetsrglaltig anp nllqgid  sctual m&at 9slt\a Of the
     no:. es,
_-
       “,X’he tsxpsy+r has tender46 s check in the sum
  of $2GO,CO in full Fayzcnt of all suci sddltional
  8ss4sS%~~AtS      :zade   by   this 3dg3rtAlnt,       cmtwdfq
  that if the ltws            of ‘unreallzad      pro:lts*   are
  taxable at all as surplus,             then they are taxable
 only ou the actual rslue of the notes rather than
 the full      la40 vslue, snd ttat ths .%YJO.OOtendered
 reprseents        the tax for all prior yeare based upon
 each actual value.             In oonneoticn      with the tender
 OS t&h papasat,           the taxpayer      has ra-,uested the
 privllego      of ammdi~g tha reports for all the reefs
 in ~uestloh in order to show an, estimted                   actual
 ValuJ of the notes tn ;UestiOA and to Bet Up as a
 *?6servr      for    losaas* the diffex6noe          iri ths ast~4ted
 aatual value and tha it300value rbiah 18 nmw3&xu~-
 on tea relport95.

   . *‘3y way Of fuXth6X sxplsnation,    there 18 ettsched
 hereto the sifidsvit    o?’ Gskar Kern, 7rasident of
 the oorporstion,    with rsrerence   to the traossotions
 above aentloned.                                         i                .~
                                                                     ,,   -L
    *In the li&t  of the abovs fact8, will                yw pleasa~.
 advtss this Dsparbmt   upon the following                inquirlsa:

    '1.  ?.re the items of iunrealiaed              profit’ tsxsble
 under the fremhise    tax 1~ at their              face vslns 9%
 shown on.the franchise   tax reports?

      "2.  Is thl8 Depertment duthor lzed to perdft the
 amcndnent or rrea8hise      tr,x reports after they are
 f’ilsd in this offioe   upon sworn ststenwts     th3t t&e
 report   ss orl,=ln~lly if.lad dons not rspresent   the
 true aondition of the taXp%yfAg        co::yany?

     “3. Xf ws ar3 a,uthoFiztd to smept or rerait
 amecdsd reports,  then IS there my 1l~zItstion as to
 the nuabbr of prior years for whioh such rLaandsente
 csn be accepted?

     “h.  SotAd this 3epartaeut aaaeyt thp !2GG.G0
 check Wet hsa buea tenderad in full. astisfsotlon
 of ths .sdditionaZ ~~S’38?3~tmtS 00 %hJ themy, SK
 contaaded by the taxpayer,    tbt  only the aotuol
 valua rather than thtr lace volu% o,C the notes is
 taxaS197

               .-;..
           “5.   Is Chla Csp3rtnMlt suthorix~d to ecospt
     -‘tha tnrpzipcr’s cxiti:mte of t::a actual vslus of
       ths notes in r,uGstioi!‘;”

          In tha ce3c   OS C'nited 30rtb & South D49el4gm3nt
coi0pauy 9. Haath, st   ml.   78 5. #. (26) 650 (error retuned)
the Austh    &art OS Cl&      Appeals held Lhat    an lteu v.sriouolp
osmi44    04 the bwaic4 or 4 aorporatlon    84 'sppr4eiateB   aurplua*
mdkurealirea     apgri!al.rtlonw as   properly   inoluded as ~surpl~~~
in the ooapatation     of the franohlsa tax IlabLlity     of the oar-
poratioa.    Thia ltm    rrpreean&ud   the luoreaeud ralw     of arrtaln
011 leasrn 44 a result 02 the dleaoo~y          of oil on lsad Oo+ered
by suoh lteatm, with Chd~Soalue bofnu then aunraalissd*           bsonuaa
ths leases had nalthar baezi fully devslo ed nor sold at tbair
inaruesed oalum.     ?-sgmdlzse of ita psrt Pcdlar dmmtiation,                        .
this ltua was in nffaot u’Mraalitad       profit * and wu’~aanttrua
the declsida in this oass ds holdlz~g thst &a           of ?uvealizaa
pror.itP 'arm properly inoluded %s surplus' In ths ooqmtatim
oi franehlae tar llabPllt~,       Thus the ‘Court mid at psgn 652:

           *   In  the instant ease -4~ tsi&          that   any     strict
    or tmohaloel       aaridti0fi of tbu ~tarm ‘sozplw*              as used
    in thm statuts sttoeld uot b.a .appltad, but 0116which
    would oHeotuata          ths laglslatira      iatenti     ~I&wa~lr~
    carrleii   011 its booke, She 7XatagozUa oowty~lease,
    a ns~ly dfmoverad rlald,            was a vary rqluabls asset
    of the corporati,on,        estLs4&3d ,~d repreeentsd by
    appellant      itself   to  h3V9 3 fP3t vsluo or rrw f2Q,32C,WO
    to   JU,l2O,OGO.        Obviously th% lsaoe afforded              appellant
    both ?1 Fotsntlal       snd, sotunl op rtunlty of vast and
    sxtunslre rroportiona         in aerry ? ng oa lta buaicsss in
    th%a, s%aats. Ths 9dua         of ita prIvSlag? or fmnohise
    was inereassd acosdinp;ly.             nnd this value, fixed by
    appollsnt , was obviomly          the bslais OLZ~PZiob tha state’s
    tax -ass intsndad to ba acraputm&              I!h4 iad     that     hilis full
    rstlirretcd OT dp$rJip-ed      V-AM rsi&        not svo~t~ally          be
    folly    raalized     la rmt dftartinative        OI the mount of
    tbhs tax.     It la altar t@t appsllsnt            satlalptsd         A
    volnms or buaimsa reszltins             l”ro~ luoh esmt,          (9
    potaatial     igxm~, irz baymid 8 aomaal uas of lta capital
    stock, sad enjoyed a’ ~rioilsga            fer WYJF~   talmble        then
    thst nasaursd by Its cs3ital            ecook slone.        Ra~ardlaes
    of the alassS.fioatLm         of %uch l.teza a%de by .it upsn its
    booka) under ths deoialons           ehoon ait%t?, ?md the 07vimn
    pirpoese of tha ta~lslatars            6s 0x~pr840866In artiolse
    705& and 7C89 ??..?. a& wumdad (Ver~on~s Mn.                    Civ. 7:.
    qrts. 706&,?uBg) ne ,tk:nk the smrsh~?ry of rta4s
    prop,srlp to&$ th.: *sl\ls plscP?& thrreon by .>p+n3ni;
    In its reFor$ into 4nnslderatiOR irt CO:ap*lClRgth* :UCW2lt
    of the Crenohiae. tax dur: bhn state   j-ay appellsnt.”
                          IA your   first   queEtiOn     you iA~;u~rs     wbsthar       ths
               whalitad           prortt l:e;?ts sbouln brj taxed at th6J.r f4c.3 vrltio
               as shown on ths frsilobise            tex reports;      the alternative       to
          .    this laodo or traatxent itould bc to tax snc!l iLdm3 at their
               aatual *slue.           thdar none1      acoowting      pracailurs, the vslue
               sssi&.rred to an lteo cf urirGslizad profit               is depadeht       upon
               the Value a**lgn44 to 8a8bk.                 l.f the asset8 are oarried at
               (LIP 8?tif~Oi~i       ValU~tiOA,    th4   TalU4 rOil.eOtcd       iOr UWaalla6d
               proilss      uill also be artlfiolnl.            In .tha instant     rltczation,
               ii tb4 not68 ars oarma             05 t.h0 46ia       *id6 0f th4 i6age
               at a velur above thalr trca wrth, bhr unrealized                       profit
               it+a till:ba         magrlfl~    proportionately.         zo foal that
               these itam should be tared et t&&r sotwl                       relw tether
                thaw qt thalr faca value.              Art1018 7C89 requires a corpora-
               tion to report “tha cash vaIus of roll gross JaaetzP rether
               than     tbs    ieua value of rush ass&r.            St the 4aah valus of          .
               asseta ia to be r#portsd,             it would aaam that         the ls&Jsla-
                turr inteadod %hat ItaPu          of uarsoWmi3         geotit    b4 rcpnrted
               and tared at their satual             ralua, sinae euah valuS is the
               only’on~ w5.1Jci.1      am be derived fpw the 04321 valus ?,t assets.
               3oreovcr,         aa ms mid by ths Oour t ia t&e Haath ode*, a
               $rsn&las          tax Is *but a oharge made by tbs state a@nst
;   Y.         thr OOTJM?4tiO~ r4r the ~l'iVildg6 &?dcrsAtSdit to do bUsiIie8s
I    .;        ln. tile stata.'         The a~onat of ,Uae aharge         ie drtsmined       in
          ‘.   part by ths value of tbs QP@Qmy      0wn4a   by tn4~ co+pmitl0n,
               and suah amlm& h?rs bean aade to   iluaturta    width   thr vaIuo
               of such property em the tbaory thet tbr ~a1t.s~~    Of tb,*
               y~itilcgc  grpantad by the Stn:g ver-ies dlrsatly     with the
               volu-ac of~aaacts of Ghs cwporstion           whish enjoys    Such
               p4vlle!gl.      mvl~u~ly    it  could   never  hsva b44n   the   intention
               oi the lo.&slature       to %llIow Y Eor~orsti.on t0 JlkwEb          its
               ~ranuhias tax48 by rssl#ping         a low iace Valu4 t0 thO55
               profits    wNch~al&t      ba raallzsd Tro4 4 valuable        W36t;
               convaraely      t,&e. k&ShtUrd      ootid never hsvs intaoded that
               the franobfae tar 1labiUty          or a corymtim        b.e laflated
               by ita ~oe$sssion of an asset whiah, thouah deprsoiatfrd                 in
               VS~IJ~,   bears a hi& faoe vslas and is Feflaated            iA h&h
               s2I%l!r?Rli~~  profits*

$         .            COn#es)ll4Atly,
                                     iA 4Aewcr t0 yOUI!fk3t tuest%oa,
"                                            G%~E item of unraalizad
               YOU sxc p~~~potr~llp ait-risec!
,>I:~          profit  ape t-;rxlbls 85 pert of SUrphl3            3lld   t!Y+%   %h*    tax
               sl~~uld be based upon the actusl vslud              retScr     than the
               fs~4 V~LUC 0r 15m1 lte;Ud).
%
:
    .              “To dster,Cfine tha zmolmt of the Clrst freoc:iisa
        tax ~?0ptlaS ra.:.u:rcd by $hi3 Cha9ter of my dosbatie
        oorgoraCim       e!%loh  msy be hereafter   ahapterwi, QF of
        any foreign ao?pratl-on        ahlah zay heWat6er apply for
        a.parai6 to .do bualnesa within this Stats and also to
        dotamino       the ~cerraatntse ot any report nhleh 1s pro-
        vlded for in Ehls ohaptw,           the Saaratrry of State say,
        whaaeter be dsema it n6asaaary    oc pypar    to prote&
        6h9 illt6?66tS Oi the st6tI3, TOqUiZ   ~34 OQe OT MO&'6
        Of thb OfiieWs   of mua& OWpOretioaa    t&m&6     and fllr
        ia 6ha offloa  et the Searatary of State an arfidnvlt
        satflag forth fully the faots oonocmi~       $he emuat
        of thr curplw      aad uadivided proilte, raspaotlvsly,     it
        any, of such doaeatla or iorel&~ corporstiong       end until
        the Secratary of Stete shall br           mi6fica      .68 00
        the vmount ot. swh     suxplua and            per g&s-,
        ras9eetjite4,    if anf, he shall not File the artlalas
        of iaaorpexatian     of euch proposed dowestle oorporetlann,
        or lame suah permit, OP acospt such franohlrs        km.*
                Our aaorta. !&me mma? ate&a& whether .thir      As tiala
%a epplioablr     to   r~.aorpo~tloaar6qalred-to~~6qb‘git, m iraaahhe
t&x r6flrt.O~    W!x6thP the p8weTa grSnt@d to th6 S6Ql'6t@trY Ot Stat+
by salt! .krtiole am acmiined In thdF operation        to forslgn cor-
porations uhlafi 9rd ~klng    th6h  lnltlal  spyl.ication   for s perxlt
6a transact    hu5lnes6;  In the as5u of Southumi 3sslty     Corporation,
*t -ll., v. mcallura, et 41. 1 7. Su#p, 614, B fedaral district
cowe tuok tits lmster ?osltion., saying!
                Ts1tth the axua9tiofI of ro**iFp 002.9os*t1o338
        rpplyi?rfl for inltic\L pavzit,  t&s sot s*aRb to asntsia-
        $lsto that hha tax shell bs oasputad ;sq the sworn raFo?ts
        ade by thhs curgorwtlcn. . . Thrt portion of the sot
        &ii03 givsa t3e Searetary of 56ata authcelty to aWaia
        ud be gul&ar; by i~for?ae6.kn *fra, ather ~i1?3!06s~rimi
        apqrently     relstes  only to corpomtions  spplgifi.5 for’
        efiartsr~or pamit.       . .*
                       “It is true tb.3: the gYJ33 rac+i~to i~ amd alit, of
              TexG3 -m.¶ the v91ue of asa+ts wh:hcrq3 surplus sxlsts                  ia-
              Volre dit;utsbls        faots, bu 2 -3ufhcrity      lo ~lrerl    to no Offi-
               0s   to aorract      the iiqwea     rsfx1rt8d,     The ndditlodal     ln-
              foraQtlou      mq2iraa     in tkz rr;c‘313r   .rqxt    or obtalnsd by
              aifid~vit      uadar irtlcla     7G67 or otherwisrl osy be ussf&
              to induoa a true rqort           or to found s prossoutloa          for fslse
              swear~A&    iII  5skw     ~UL uAtru6    3n.B.   $8, do not asalde athathsr,
              ss 18 conterded,        Artiola    7Qd7, which apuaks of deter&alag
              the ~~rra~%~sss of the report and satlsfyiag                  ths seomtery
              Of     the   &XOUAt   Of   t&8    +WT~klS,   appliS8   OAlJ    CO   tha   first
              year  OS bimin8r8    in P3xan.    Xr npplisd   to ml1 rqports Ui
              all years     r&em s surplus is involved,     it  oaly results ia
              the reorrtary     aot soos?tin t‘ tha taadarsd ,framahise tax.
              !io oa~ot       enioros     his
                                          views by CIIIaaeaeaia~ gad distralnlng.
              2f broaurre of 6 disputa       over surplus ha rejsots      the taz,
              the Attorney      Gsa6nl sust rile suit for itr oolleotloa          under
              Artlols     7095.   Ireeusably    in that suit a full httarina: OaAa
              be, had a6 to ths ssttars       in disrute.     Ia esaea where Artiolg
              ?G3? is sot appllanble,        diaputa sight arias as to the pro-
              portion of iatrestste       business to all busiaess,       or IS to
              the 3;aount    of Long-t-tixe lndebtfiasaa     or the like.    fa such
              a oasa the searahry        no doubt wuld rroaspt -hat wss offered
              OQ aocomt a: thr tax, having tb5 Attorney General to brim
              suit for, the dirisr~enm olaimsd.         . .*
                          FIsgsrdLeas of the sp~lioabllity                  of Artiale      7G87, ws reel
       that ths la ttsr ozse is suthority                    ,?r,r tb e Fro~osltlan        th%C the only
       atstutory       a&hod of colloatlng              dnlia:uent       framhlsa,      tsxea is by actioa
       of ‘thheAttorney Gciaeral.                &liw8vnr, this in not tomy thet th6 33orntary
      of ,Ststs hat no powers with respcat to scoh oolloations,                                tar if he
       feals that        paynmts sithar for aurrsat or iO? 3!3tt yaava sr% insufff-
       aisnt,      hs is pri9ileged           to report this fact to the Attorney Gmersl
       wlta     t’lz roou*at ths           ths latter      officZ4       Srlag s,;it for thn addi-
       tions1 taxss.           In this sitaa:i~oa,           the .?eC?St3rg OX' .Zt?t9 doss aOt
      *"ur~~ort t.3 *corveutq tha reports sxbaltta,d by ths taxraper;                              neltbar
       do?s hc stter,pt to -wk.3 m asszss:zmt                      and de.taad ior any tsnea -~!!lioZ3
      he d$a.zs due--if            he fsols tb%: th? tixpyer                ha3    not disahareed his
      lisbillty,         his sole act Is to           glace     thq   taatt ar   in   Ohs hands of the
       Attorney Cenaral 80 that th* courts ,xay esoertaia                             the proper mount
       Of the taXrt8. It 1% obpln~s that before the Gooretarp of 3tate tskrR
       this 3cfsp, .le .gay desire t3 infor                    the tRXpSy6F Of th3 SSOL!A& Of th6
       t.%iee -nfiich ha fO318            exe   do4 en.3 my       3USirU     to nrs$Otiate aith tbS
       tnqsysr        is en etts:;pt         to raach!an +3nicai%l.a stttlemnt               of -my dlspuio
<.    Which      h?s   .mlscn,       38re     rt;sln  thir   sctlc?na    of   ch*   :aQv6tsry     OP S&-Ita
       are neither         in   the   rora    of   a carpaotion       of   ths taxpsyar's        vsport aov
,.;’   la   a.:    for.2  of   an   ,qS$easa+.n~t    and   Gezwid   --r,hay     3re   ~n+r.ely stfort0   by
       thie offtolzll         to errLv5 SC ? sglt.lt,i>p tisraby                ?,s will b3 .z%Clzft-xd
                                                                      k,;t ynlll rice3 it sanac~ssary
:,>; that &h;? propzr tax is yl?d sn5 Y&z.raby
~Q< to refer the -,attor t,.o the &ttorney cehexsl.
.:i::
     121 t&8 insteat        situstirm       the   SsOrbtRry    deolded
                                                                     ol     Ststa   has
that it-ma o? umsalfzad      profit  shculd be iacludad as a pevt of
surplun in co~p.yu:In.e the smx~t of the rrsnohiae      tar, snd c&et
t!le feiLur6 to   1~1~lnCe such ltma in past    yaws hs3 resulted     in
a QeZlol@nay    with rbeprct   to tti3 ~goe;ntd ior such y~-xsze. -:e
ra&wd       this drciadon     as bela        in award         with         the   aasa of t?nitsd
Sorth k South      I)arelo~art          Cm.paen~v* E!s&h?             et     al.,   eupra,   and
with th3 fw4gr>laf, portiaa oi :hls o~lnlcu. Zn aoaordanoe with
this op~nlou, th3 amount of t&o  +dditianal   tame   due Is to bs
besod ugoo the aatual islus of the item     of unrealized  profit.
If the targayer        :iefusss    to 91y     ea)r addlttanal               taxer   or if he
b r a da lddItlone1 tar48 aosputed wcn II t~alue of unroallzsd
         ’s
proiits which the Seoretary  02 State feels is not in ~uoord
with th% aotuel vnIua of aucb profits, the ?saretary or State
Is privile(ged to report au&   delb%uengp  to the Attorney  General
2or a proprlate         satlm;         Co&txarlwlae,       if tha ta%pgeyer tenders
addlt 1 oml tares ooqwtsd upan s value of unrsallzsd  proffts
which the goaretary of State bellewas  tx br in saoord with   the
satua3 value or suuh voflts,  tht sacrxrtarp of State is prlri-
lsged to w~~,ulasos in the .psyuant of such                      taxes,          91;d la sh$e
sltaatioa     hs will     QOt,    of    wursi?,    rqort        tha .Stter           to the
Attorney Oaneral.



    Year sea-nb question is sns-srerad lnfhe negative. Roith~r
expreas3.y ROT by inrplioatl~n do JUT statutes authorize      the
aaendslsnt or fraac!lla3  tax: I b2crt.s aitar they have been filed
4 th the Secretary of S5ts.        ,Pha swam statsnants  referred t 3
In your     quiutlbn     sng ?iao% ap, t~gortanoo             h,er*laafter          indicatml,
-but they afford no basis for *n xaan&wnt of the franchise     tar
 reports,  This snswer .artkes unnaoeaeary a reply to your third
 queatloa.      _
   IQ angyre? to your toaru1 question, you ass raspeottully ad-
Vl.%Cd qat yeu 3rd prlvllqp?   $0 aoaept the cheak for ~326O.GQ.
12 pou,dro satisfied     ,thnt this figu~re repraaacts       t.>s amunt oi
the .adMtlonal    taxes uhaa such suoUa6 .Is 000 uted upon the
actual ?alue of the itane of umsalizad                 f be, y3?1 will,
                                                  31-o?’                of
course,   take no iurthar    aati:a    \:?th rasrect to thlr pyzmt.
3x1 the other hmd, if yzw 3re not ~ttleited            that this fir;uro
rbpreeents    t&u pop6r    a~ouflt  Of  the  Adit4rjnal    tk?.aa dU8, ynu
we prlvflqpd      ta  reqasst the Attmnay COfidr-~l to bin& sul$
to recover any addltlmol        zmn x2ich you feal t.2 be due.